UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1884



BRUCE A. CRENSHAW,

                                              Plaintiff - Appellant,

          versus


WAREHOUSE EMPLOYEES UNION, LOCAL 322,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-794)


Submitted:   November 14, 2003          Decided:    December 16, 2003


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce A. Crenshaw, Appellant Pro Se. Jonathan Gans Axelrod, BEINS,
AXELROD, KRAFT, GLEASON & GIBSON, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Bruce A. Crenshaw appeals the district court’s order denying

relief on his discrimination action.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm on the

reasoning   of   the    district   court.      See    Crenshaw   v.   Warehouse

Employees Union, Local 322, No. CA-02-794 (E.D. Va. July 15, 2003).

We   dispense    with   oral   argument     because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                       AFFIRMED




                                      2